Six judgments of the Supreme Court, Westchester County, two in the first above-captioned action, entered December 8, 1976 and August 26, 1977, respectively, two in the second above-captioned action, entered December 8, 1976 (as modified on May 10, 1977) and August 26, 1977, respectively, and two in the third above-captioned action entered December 8, 1976 (as modified on May 10, 1977) and August 26, 1977, respectively, affirmed, without costs or disbursements. No opinion. The appeal argued by the defendant third-party plaintiff from the judgments entered August 26, 1977 is dismissed, without costs or disbursements. No notice of appeal was filed by it as to said judgments. Martuscello, J. P., Rabin, Gulotta and Cohalan, JJ., concur.